Citation Nr: 0003118	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a strain 
of the right spinal-scapular muscle (claimed as back 
disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and his brother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1959 to May 
1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims of 
entitlement to service connection for residuals of a strain 
of the right spinal-scapular muscle (claimed as back 
disorder).



FINDING OF FACT

The claims file includes medical evidence indicating that the 
veteran may have a back disorder that is related to his 
service.



CONCLUSION OF LAW

The claim for residuals of a strain of the right spinal-
scapular muscle (claimed as back disorder) is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a back disorder which is 
related to an injury he sustained during service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

The Board initially notes that in April 1997, the RO denied 
the veteran's claim as not well grounded.  To establish that 
a claim for service connection is well grounded, an appellant 
must demonstrate a medical diagnosis of a current disability; 
medical, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice disease 
or injury and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464 (1997).

In this case, the veteran's service medical records are 
remarkable for reports, dated in late August 1959, which show 
that the veteran sought treatment for pain between his 
shoulder blades which was characterized as "strain, right 
spinal-scapular muscle."  At that time, the veteran reported 
that he had injured his back while getting up off of a foot 
locker on August 7, 1959, at Ft. Jackson, and that he had 
been told that he had a pinched nerve in his back.  He 
reported that he had gone on sick call and was started on hot 
packs and Medcollator.  A report, dated in early September 
1959, shows that the veteran reported that he had no 
improvement after seven Medcollator and seven hot pack 
treatments, and that he was referred for recheck and 
evaluation.  The pain was noted to be sub-scapular, and there 
is a notation of possible kyphoscoliosis.  The recommended 
treatment appears to have involved medication and physical 
therapy.

The post-service evidence includes three letters from Samuel 
J. King, M.D., dated between January and February of 1999, as 
well as Dr. King's treatment records dated in 1997.  The 
Board initially notes that in two letters, both dated in 
January 1999, Dr. King states, in essence, that the veteran 
sustained a lower lumbar nerve root impingement during 
service in August 1959, that that the veteran currently has a 
back condition as a result of this injury, to include 
weakness of the right lower extremity, and that the veteran's 
fall off of a roof in April 1997 was the result of such 
weakness of the right lower extremity.  Of particular note, 
in a letter dated in February 1999, Dr. King stated that he 
had reviewed the veteran's records showing treatment at a 
military hospital in August 1959.  Dr. King further stated 
that once the veteran sustained lumbosacral strain, "[T]hat 
in those spasming muscles they would indeed radiate 
superiorly to the sub-scapular region.  This clinically is 
within [the] reasonable realm of medical probability and 
medical certainty related to his August 1959 injury."  

The veteran has testified that he received treatment for his 
back from a physician, identified as "Dr. Burian," between 
1962 and 1966.  However, he stated that Dr. Burian is 
deceased, and that these treatment records are unobtainable.  
The veteran further testified that he received treatment for 
his back from a physician identified as Dr. McNeil, from 
sometime between 1962 and 1966 until 1977.  The veteran 
testified that he has been treated by Dr. King since 1977.   

A letter from Capt. (Ret'd) Harold G. McNeil, dated in July 
1997, shows that Dr. McNeil states that the veteran was a 
patient of his from July 1966 to April 1977, and that all the 
treatment records had been destroyed.  However, Dr. McNeil 
stated that, to the best of his recollection, on numerous 
occasions he treated the veteran's low back pain and spasms 
with trigger-point injections.  

Notwithstanding the complete lack of medical treatment 
records for the period between 1962 and 1996, under the 
circumstances the Board is convinced that when the service 
medical records showing treatment for a back disorder and Dr. 
McNeil's July 1997 letter are combined with Dr. King's 
statements, that Dr. King's February 1999 letter is competent 
evidence which links the continuity of back symptoms reported 
by the veteran to his service, see Savage v. Gober, 10 Vet. 
App. 488 (1997), such that the claim for residuals, strain, 
right spinal-scapular muscle (claimed as back condition) is 
well-grounded.  38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
residuals, strain, right spinal-scapular muscle (claimed as 
back condition) is well grounded, and to this extent, the 
appeal is granted subject to the following remand provisions.  


REMAND

Having submitted a well-grounded claim for an eye disorder, a 
remand is required in order to assist the veteran in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a). 

A review of the transcript from the veteran's hearing, held 
at the RO in February 1998, as well as the transcript from 
his video-conference hearing, held in November 1999, shows 
that the veteran asserts that he injured his back on his last 
day of basic training at Fort Jackson, South Carolina, on 
August 7, 1959, and that he was treated at the base hospital 
that same day.  Records from this initial injury are not 
associated with the claims file.  He additionally related 
that he was receiving benefits from the Social Security 
Administration (SSA) due to his back disability.  He also 
stated that he was presently receiving treatment at the VA 
hospital in Huntington, West Virginia, as well as at an 
"outreach clinic" in Pikeville, identified as "Spring 
Valley Drive hospital."  At the time of the November 1999 
hearing, the veteran's representative requested that morning 
reports (MR's) for the veteran's unit be searched, and that 
the veteran's SSA records be obtained.  On remand, the RO 
should request the SSA's decision granting benefits, and all 
available supporting medical evidence.  See Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  In addition, as the exact 
unit name for the veteran's unit during basic training, and 
as the veteran's personnel file (DA Form 20), are not of 
record, the RO should also request the veteran's DA Form 20, 
followed by an attempt to obtain the MR's for the veteran's 
unit during basic training, in August 1959 as well as service 
medical records pertaining to treatment the veteran reports 
he received at Ft. Jackson.

The Board has also determined that after an attempt has been 
made to obtain the requested records, the veteran should be 
afforded another VA examination.  In this regard, the Board 
notes that the relevant medical evidence includes VA 
outpatient treatment records, dated between 1996 and 1997, 
which show that in April 1997, the veteran was treated for a 
dislocated right shoulder after he fell a total of about 15 
feet off of a roof.  A second report, (dated about ten days 
later) in April 1997, shows that the veteran was treated for 
a second right shoulder dislocation.  A VA spine examination 
report, dated in March 1999, shows that the veteran was 
diagnosed with degenerative disc disease of the lumbar spine, 
and that the examiner determined that it would "impossible 
to find any way to reasonably relate a current back condition 
of such severity to only what appears to have been minor pain 
and injury in 1959."

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  In this case, given the 
history and nature of the veteran's claim, which include a 
lack of treatment records dated between 1962 and 1996, an 
intercurrent injury to the veteran's right shoulder in April 
1997 (to include two right shoulder dislocations), and the 
conflicting opinions on the etiology of the veteran's current 
back disorder, the Board is convinced that a remand is 
required to afford the veteran a comprehensive examination in 
order to determine the nature and etiology of the veteran's 
current back disorder.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file records pertaining 
to the veteran dated from March 1999 to 
the present from the VAMC in Huntington, 
West Virginia, as well as at an 
"outreach clinic" in Pikeville, 
identified as "Spring Valley Drive 
hospital."  

2.  The RO should contact the veteran to 
ascertain if there are any additional 
medical records relating to evaluation or 
treatment for an back disorder that he 
would like considered in connection with 
his current claim.  If the veteran 
indicates that additional records are 
available, the RO should obtain and 
associate those records with the claims 
file.  

3.  The RO should contact the Social 
Security Administration and request 
copies of any decision awarding or 
denying benefits, including copies of 
medical records used in reaching that 
decision.  Any documentation obtained 
should be associated with the claims 
folder.  

4.  The RO should attempt to obtain 
records of treatment the veteran received 
at Fort Jackson, South Carolina in August 
1959.  

5.  If medical records pertaining to the 
veteran's treatment at Fort Jackson, 
South Carolina are not obtained, the RO 
should obtain the veteran's personnel 
file (DA Form 20), and determine his unit 
during basic training, down to the 
company level or its equivalent, as of 
August 7, 1959.  The RO should then 
contact the Director, National Archives 
and Records Administration (NARA), ATTN: 
NCPMA-O, 9700 Page Boulevard, St. Louis, 
MO. 63132, and ask that facility to 
search for "Morning Reports" (MRs) (DA 
Form 1) for the veteran's basic training 
unit, at the company level or its 
equivalent, Ft. Jackson, South Carolina 
(as reflected in his DA Form 20) for 
evidence showing that the veteran 
received medical treatment during the 
month of August 1959.  Any information 
received must be associated with the 
claims folder.

6.  The veteran should be afforded a VA 
orthopedic examination of his back.  The 
purpose of this examination is to 
determine the nature and etiology of any 
current back disorder.  A complete 
history of the veteran's back problems 
should be elicited from the veteran and 
from the available medical records.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  In 
particular, the examiner should expressly 
state an opinion as to the nature of the 
current back disorder, and state whether 
it is at least as likely as not that such 
back disorder is related to his service 
injury.  A clear rationale should be 
furnished for all opinions rendered.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.
 
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals




